February 4, 2014Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Investment Funds- Dreyfus/Newton International Equity Fund- Dreyfus/Standish Intermediate Tax Exempt Bond Fund- Dreyfus/The Boston Company Small/Mid Cap Growth Fund- Dreyfus/The Boston Company Small Cap Growth Fund- Dreyfus/Standish Small Cap Value Fund- Dreyfus Diversified Emerging Markets Fund1933 Act File No.: 33-082141940 Act File No.: 811-04813CIK No.: 0000799295Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information for each of the above-referenced funds, that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 167 to the Registration Statement, electronically filed with the Securities and Exchange Commission on January 28, 2014.Please address any comments or questions to my attention at 212-922-6867.Sincerely,/s/ Denise NegronDenise NegronSenior Paralegal
